Appeal from an order of the Rensselaer County Special Term dismissing a petition to review a determination of the Board of Regents under article 78 of the Civil Practice Act. The petitioner admitted that he attempted to bribe an internal revenue agent in connection with a charge against one of his clients. He was convicted by a United States court of a felony. His certificate to practice as a certified public accountant has been revoked by the Board of Regents. The determination should be confirmed. Determination unanimously confirmed, without costs. Present — Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ.